Citation Nr: 0312028	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-04 069	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 22, 
2000, for an award of service connection and compensation for 
bronchial asthma and chronic obstructive pulmonary disease 
(COPD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from November 1952 to 
December 1955, and from May 1956 to May 1959.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2001 rating decision by the RO, which granted 
service connection for bronchial asthma/COPD, and assigned a 
100 percent rating, effective from September 22, 2000.


FINDINGS OF FACT

1.  In April 1978, the RO denied the claim of service 
connection for a lung disorder.  The veteran did not file a 
timely appeal.

2.  The April 1978 RO decision is final.

3.  On November 9, 1998, the RO received an informal claim to 
reopen the claim of service connection for a lung disorder 
(i.e. bronchial asthma/COPD).  

4.  In April 2001, the RO granted service connection for 
asthma/COPD, effective from September 22, 2000 (the date they 
determined the veteran filed the claim of service connection)


CONCLUSION OF LAW

The criteria for an effective date of November 9, 1998, for 
an award of service connection for bronchial asthma/COPD have 
been met.  38 U.S.C.A. §§ 5110, 5111 (West 1991); 38 C.F.R. 
§§ 3.157, 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the pendency of this appeal a 
new law and its implementing regulations were enacted.  These 
laws and regulations essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has notified the appellant and 
his representative of the laws governing the assignment of 
effective dates.  The appellant and his representative were 
provided with a copy of the appealed April 2001 rating 
decision, and an October 2001 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  He was also given an opportunity 
to present argument pertaining to his claim for an earlier 
effective date for the grant of service connection for 
bronchial asthma/COPD.  In a December 2001 letter, the VA 
notified the veteran of the VCAA.  Thus, under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claim at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Analysis

In an April 2001 rating decision, the RO granted the veteran 
service connection for asthma/COPD, evaluated at 100 percent 
disabling, effective from September 22, 2000.  Thus, the RO 
has established that the effective date for both (1) service 
connection for asthma/COPD, and for (2) the l00 percent 
evaluation for that disability is September 22, 2000. 

In May 2001, the veteran disagreed with the assigned 
effective date for the award of VA disability compensation 
(i.e., the 100 percent rating) for asthma/COPD.  (As such, 
the veteran's present claim necessarily contemplates an 
earlier effective date for the award of service connection 
itself, because the effective date of a particular evaluation 
for a disability can in no event precede the effective date 
of service connection for that same disability).  The veteran 
asserts that he is entitled to an effective date earlier than 
September 22, 2000, for the grant of service connection and 
compensation for his bronchial asthma/COPD.  The veteran 
claims that his effective date should be in 1959 as he has 
suffered from the condition since that time.  He also appears 
to argue that he applied for service connection for bronchial 
asthma/COPD in 1959, and that the facts which resulted in the 
grant of his claim was on file at that time.

The veteran's initial claim for service connection for a lung 
disorder was denied by the RO in April 1978.  He was given 
notice of his procedural and appellate rights; however, he 
failed to appeal the adverse determination.  The laws at the 
time of the April 1978 RO decision provided that generally a 
notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination; otherwise the decision will become final.  
38 U.S.C. § 4005 (1978); 38 C.F.R. § 19. 118 (1978).  Since a 
timely notice of disagreement was not received, the April 
1978 RO decision became final.  Id.  Accordingly, an 
effective date as of the date of the initial claim resulting 
in the finally adjudicated claim in April 1978 is not 
warranted.

The law unambiguously provides that the effective date for an 
award of compensation based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof.  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400; see also 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred in or aggravated in the line of 
duty in active service).  

The effective date for an award of service connection on the 
basis of new and material evidence, other than service 
department records, which is received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of an award of service 
connection on the basis of a reopened claim, which is 
received after a final disallowance, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.  
Further, a reopened claim is defined as "[a]ny application 
for a benefit received after final disallowance of an earlier 
claim . . . ." 38 C.F.R. § 3.160(e).

Following the final disallowance of the claim in April 1978, 
the RO received what it considered a claim of service 
connection for a lung disorder (bronchial asthma/COPD) on 
September 22, 2000.  Upon a review of the claims file, the 
Board observes that between the April 1978 final RO decision 
and the receipt of the September 22, 2000 document which the 
RO considered the veteran's claim for service connection, 
there is a November 9, 1998 informal claim of service 
connection for asthma.  In this statement, the veteran 
argued, in essence, that he was entitled to service-connected 
benefits due to having asthma.  He stated that he was sick in 
service and that he had asthma, among other disorders.  He 
reported that he was sick then [in service] and that he was 
worse now.  He referenced getting an attorney to assist him 
in pursuing his claim.  The Board finds that the November 9, 
1998 statement properly identifies that the veteran claimed 
service connection for asthma.

Prior to November 9, 1998, the claims file contains a 
November 1980 claim of service connection for headaches and 
chest pain.  There was no mention of a claim for a lung 
disorder.  On April 18, 1990, April 30, 1990, and May 12, 
1990, the veteran and his representative submitted statements 
indicating they were filing informal claims for service-
connected and nonservice-connected disability benefits.  The 
April and May 1990 statements cannot be considered informal 
claims of service connection for a lung disorder, as there is 
no reference to a lung disorder (i.e., asthma/COPD).  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  Another statement received in May 1990 indicates 
that the veteran was filing claims of service connection for 
headaches and a nervous disorder.  Again, there was no claim 
made with regards to a lung disorder.  In August 1990, the RO 
denied the veteran's claim for nonservice-connected pension.  
In December 1991, the veteran submitted a statement in which 
he indicated that he was requesting a reevaluation/reopening 
of his service connection claim based on his representative 
obtaining additional service records.  In March 1992, the RO 
denied the claim of service connection for headaches and for 
a nervous condition.  The Board observes that the December 
1991 statement fails to mention a claim of service connection 
for a lung disorder and that in fact the record shows that he 
was referring to his claims of service connection for 
headaches and for a nervous disorder.

The veteran contends that he filed a claim of service 
connection for a lung disorder in 1959; however, the claims 
file is negative for any such claim.  Even if there were such 
a claim, it would have been subsumed in the April 1978 RO's 
denial of the claim of service connection for a lung 
disorder.  The Board notes that the veteran also contends 
that he has had a lung condition which was incurred in 
service and continued after his 1959 service discharge.  The 
Board observes, however, that the veteran did not file a 
claim of service connection until December 1977 and such 
claim was denied in April 1978.  As noted previously he did 
not file an appeal of the adverse determination and it became 
final.  The record shows that he did not file a claim (formal 
or informal) until November 1998.

In light of the foregoing, the Board determines the date of 
the reopened claim to be November 9, 1998.  As such, this 
must be the effective date of the award of service connection 
for bronchial asthma/COPD based on the reopening of the 
claim.  Application of the governing law permits no earlier 
effective date, as there is no document prior to November 
1998 which can be considered either a formal or informal 
claim to reopen a claim service connection for a lung 
disorder.  The law, not the evidence, controls the outcome of 
this claim.  Consequently, an earlier effective date of 
November 9, 1998 is granted for the award of service 
connection for bronchial asthma/COPD.


ORDER

Entitlement to an effective date of November 9, 1998, for 
service connection for bronchial asthma/COPD, is granted, 
subject to the provisions governing the award of monetary 
benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

